t c summary opinion united_states tax_court richard j and jacqueline rocchio petitioners v commissioner of internal revenue respondent docket no 7719-10s filed date richard j rocchio pro_se william r brown jr for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether petitioner-husband was a shareholder in an s_corporation during such that petitioner-husband is required to report his pro_rata share of the corporation’s income we hold that he was and whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts supplemental stipulation of facts and accompanying exhibits all references to petitioner in the singular are to petitioner richard j rocchio petitioners resided in the state of florida when the petition was filed petitioner’s mother and father each owned 50-percent interests in leas-co leasing inc leas-co a new york corporation after the death of petitioner’s mother in petitioner and each of his three siblings inherited 5-percent interests in leas-co at all times petitioner’s father owned the remaining 50-percent interest in leas-co in the years following petitioner’s mother’s death petitioner’s father ran leas-co petitioner was on the board_of directors and petitioner’s siblings were all officers sometime around petitioner’s father remarried petitioner’s father’s new wife created family strife and as a result petitioner’s father became estranged from each of his children petitioner’s father and his new wife began living their life in luxury and petitioner and his siblings received little to nothing from the company on date petitioner and his three siblings filed for judicial dissolution of leas-co pursuant to n y bus corp law section 1104-a mckinney on date petitioner’s father elected to purchase the shares held by petitioner and his siblings pursuant to n y bus corp law section mckinney petitioner and his siblings could not agree with their father regarding the fair value of the corporation thus litigation ensued that eventually resulted in a settlement petitioner sold his shares in leas-co to his father on date leas-co’s form_1120s u s income_tax return for an s_corporation reported dollar_figure of ordinary business income a schedule_k-1 shareholder’s share of income deductions credits etc reported petitioner’s share of the ordinary business income as dollar_figure consistent with petitioner’ sec_12 percent interest in leas-co petitioners did not include the dollar_figure from the schedule_k-1 on their federal_income_tax return in the notice_of_deficiency respondent determined that petitioners must include the dollar_figure reported on the schedule_k-1 in gross_income and that petitioners are liable for the accuracy- related penalty under sec_6662 for a substantial_understatement_of_income_tax discussion a burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability petitioners have not alleged that sec_7491 applies nor did they introduce a sufficiency of evidence to invoke that section therefore the burden_of_proof remains on petitioners b s_corporation pro_rata distributive_share generally a shareholder of an s_corporation must include in gross_income his or her pro_rata share of the corporation’s income loss deduction or credit sec_1366 c see also sec_61 consequently we must decide whether petitioner was a shareholder of leas-co during such that he is required to report his pro_rata share of leas-co’s ordinary_income in the application of federal tax law state law controls in determining the nature of the taxpayer’s legal_interest in property 472_us_713 363_us_509 as a result we must look to new york state law to determine petitioner’s interest in leas-co during on date petitioner and his siblings filed for judicial dissolution of leas-co pursuant to n y bus corp law section 1104-a that statute permits holders of shares representing percent or more of the votes of all outstanding shares of an s_corporation to file a petition for dissolution if those in control of the corporation have been guilty of illegal fraudulent or oppressive actions toward the complaining shareholders or are wasting the corporation’s assets id on date petitioner’s father as the remaining shareholder elected to purchase petitioner’s and his siblings’ outstanding shares pursuant to n y bus corp law section that statute provides for an irrevocable election and requires valuation of the shares by the court if the shareholders cannot agree on the fair value of such shares further the statute provides that the valuation_date is the date prior to the date on which the petition for dissolution was filed id petitioner contends that because he and his siblings filed for judicial dissolution and his father elected to purchase his shares he was not liable for the federal_income_tax on his pro_rata share of leas-co’s income in in support of his position petitioner relies on a decision and order issued in in re gillman audio den ltd n y l j date pincite sup ct which states in part to permit the selling shareholder to participate in post-election management would serve no purpose for his interest is frozen statutorily as of the day preceding his application_for the corporation’s dissolution what happens in the business thereafter is of no moment vis a vis the value of his shares indeed the last clause of n y bus corp law section specifically excludes from the valuation process any element of value arising from the filing for dissolution petitioner contends that because his interest in leas-co was frozen statutorily and he was no longer entitled to participate in the management of leas-co he is not liable for the federal_income_tax on his pro_rata share of leas-co’s income for petitioner further contends that he is not liable for the federal_income_tax because he never got the money for the schedule_k-1 in respondent contends that petitioner remained a shareholder of leas-co until his shares were sold in date therefore petitioner is liable for the federal_income_tax on his pro_rata share of leas-co’s income for petitioner’s reliance upon in re gillman audio den ltd supra is misplaced the court in that case acknowledged that section of n y bus corp law and the remainder of article of n y bus corp law do not provide guidance regarding the selling of a shareholder’s rights to profits and dividends during the hiatus which separates the filing of the dissolution petition and payment for his shares id in 387_us_456 the supreme court addressed the means for determining state law in the context of a federal tax case stating the state’s highest court is the best authority on its own law if there be no decision by that court then federal authorities must apply what they find to be the state law after giving proper regard to relevant rulings of other courts of the state in this respect it may be said to be in effect sitting as a state court 350_us_198 the parties have not cited any case from new york state’s highest court deciding the narrow legal question presented herein and we are not aware of any such case under the in most states the state supreme court is the highest court however in new york the supreme court is a trial_court the new york court_of_appeals is the state’s highest court circumstances we must do our best to discern what such state’s highest court would decide 110_tc_297 the new york court_of_appeals has held that even when a corporation has been dissolved the shareholder’s interest does not abruptly end indep investor protective league v time inc n e 2d n y further the new york supreme court appellate division explained that a shareholder in a corporation remains such until payment is made for the fair value of his shares in re davis n y s 2d app div in stern v bambu sales inc in re spielfogel bankr e d n y the u s district_court for the eastern district of new york examined the issue of whether a shareholder is entitled to a dividend after filing for dissolution pursuant to n y bus corp law section 1104-a and a subsequent election pursuant to n y bus corp law section by the corporation but before the purchase was complete as in the instant case several years separated the filing for dissolution and the actual purchase of the shareholder’s shares id pincite the court held that despite the filing for judicial dissolution and the election by the corporation to purchase the shares the shareholder’s interest was not put to an ‘abrupt end ’ by virtue of the election and he remained entitled to the post-election dividend before the sale of the shares was accomplished id pincite because petitioner’s interest in leas-co did not abruptly end upon the filing for judicial dissolution and subsequent election by petitioner’s father to purchase shares petitioner remained a shareholder in leas-co until the sale of his shares was complete in date see id pincite indep investor protective league v time inc supra pincite in re davis supra pincite petitioner maintains that even if he were a shareholder in he is not liable for the federal_income_tax on the income of leas-co for because he never got the money for the schedule_k-1 in contrary to petitioner’s contention sec_1_1366-1 income_tax regs provides that an s_corporation must report and a shareholder is required to take into account in the shareholder’s return the shareholder’s pro_rata share whether or not distributed of the s corporation’s items of income emphasis added because petitioner was a shareholder in leas- co until date and regardless of whether the income from leas-co was distributed in petitioner must report his pro_rata share of leas-co’s income on his federal_income_tax return see sec_1366 c sec_1_1366-1 income_tax regs accordingly we hold that petitioner is required to report his pro_rata share of leas-co’s income on his joint federal_income_tax return for that year c sec_6662 substantial_understatement of tax respondent determined in the notice_of_deficiency that petitioners are liable for the accuracy-related_penalty under sec_6662 for a substantial_understatement_of_income_tax for sec_6662 and b imposes a penalty equal to percent of any underpayment_of_tax that is due to a substantial_understatement_of_income_tax see sec_6662 b an individual substantially understates his or her income_tax when the reported tax is understated by the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the accuracy-related_penalty does not apply to any portion of an underpayment however if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for such year id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs see 116_tc_438 citing remy v commissioner t c memo the determination of whether a taxpayer acted with reasonable_cause and in good_faith with respect to an underpayment that is related to an item reflected on the return of a passthrough_entity is made on the basis of all pertinent facts and circumstances including the taxpayer’s own actions as well as the actions of the passthrough_entity sec_1_6664-4 income_tax regs sec_7491 places on the commissioner the burden of production with respect to a taxpayer’s liability for any penalty respondent satisfied his burden of production because the record shows that petitioners substantially understated their income_tax for by dollar_figure which amount exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 higbee v commissioner supra pincite accordingly petitioners bear the burden of proving that the accuracy-related_penalty should not be imposed with respect to any portion of the underpayment for which they acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner supra pincite the mere fact that we held against petitioners with respect to petitioner’s status as a shareholder of leas-co does not in and of itself require holding for respondent on the accuracy-related_penalty see 103_tc_711 in view of the complexities surrounding the taxation of s_corporations and their shareholders as well as the challenges of devining new york state law we find that petitioner did have reasonable_cause to believe that he was not a shareholder of leas-co in and did act in good_faith with respect to the underpayment accordingly we hold that petitioners are not liable for the accuracy-related_penalty under sec_6662 conclusion we have considered all of the arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they do not support a result contrary to that reached herein finally we observe without commenting on the validity of such that petitioner may have a remedy pursuant to new york state law with respect to the undistributed_earnings of leas-co reported on the schedule_k-1 for to reflect the foregoing decision will be entered for respondent as to the deficiency in tax and for petitioners as to the accuracy-related_penalty
